DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 10, 13-16, 19-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 2013/0155816) in view of Haverly (US PGPub 2007/0126716),  Andersen et al. (US PGPub 2004/0102869), Iizuka et al. (US PGPub 2009/0023392) and Kim et al. (US PGPub 2020/0128357).

1)	Regarding claim 1, Li discloses a position sensing system (figure 1; device 100), comprising: 
a substrate having a surface (figure 3A; display screen 322);
a plurality of sensors (figure 1; receivers 110) at multiple locations across the surface of the substrate (paragraph 0034; the plurality of receivers 110 are arranged about one or more surfaces of the device 100), each of the plurality of sensors being configured to provide detector pulse signals in response to receiving pulse signals from a transmitting device that is movable relative to the surface of the substrate (paragraph 0054; the transmitter 204 may transmit a signal including data determined based on the clock signal 206. The signal may be detected by a selected receiver of the device 100. The signal may be processed (e.g., by a BDM corresponding to the selected receiver) as described with reference to FIG. 1 and the processed signal may be used by the processor 102 in calculating the position of the stylus pen 202 relative to the device 100); and
a processor (figure 1; processor 102) configured to at least:
determine a phase shift between the transmitted pulse signals and the respective received detector pulse signals (paragraph 0118: the method 1600 includes calculating, at a BDM coupled to the selected receiver, one of a discriminator output and a phase output);
		apply a multi-path resolution operation to the detector pulse signals to distinguish between the detector pulse signals representing the transmitted pulse signals and the detector pulse signals representing reflected pulse signals from one or more objects reflecting the transmitted pulse signals (paragraph 0040: “When a signal path between the transmitter and the first selected receiver is unobstructed (i.e., there is a direct line of sight (LOS) between the transmitter and the first selected receiver), a discriminator output of the DLL may be zero, as shown in FIG. 20. When the signal path between the transmitter and the first selected receiver is at least partially blocked, the DLL (e.g., the DLL within the first BDM 132) may attempt to track a multipath signal instead of the direct LOS signal. The multipath signal may cause a tracking bias in the discriminator output of the DLL, as shown in FIG. 21.  The tracking bias may cause the discriminator output of the DLL to be non-zero.”; paragraph 0041 which discloses that the multipath vs direct line of sight pulse signals are resolved by avoiding the respective receiver(s) receiving multipath signals or to select other receiver(s) not receiving multipath signals when multipath is discriminated based on a discriminator output (i.e. a non-zero output) of the DLL (delay locked loop): “For example, each of the BDMs 130 corresponding to a selected receiver …may provide an output (e.g., a discriminator output of a DLL) to the processor 102. The processor 102 may predict an expected blockage of a signal path between a source of the signal and one or more selected receivers … of the plurality of receivers 110 based on the outputs received from the BDMs 130 that correspond to the one or more selected receivers.  The processor 102 may determine whether to de-select one or more of the selected receivers based on the prediction, and may determine whether to select one of the non-selected receivers …for use in determining the location of the device transmitting the signal.”);
calculate a distance of the transmitting device from each of the detectors based on the determined phase shift and the multi-path resolution operation (paragraph 0141: “The synchronized clock signals may be used to perform time difference of arrival calculations to determine a location of a source of the received signal”); and
calculate a multi-dimensional position of the transmitting device relative to the substrate based on the calculated distances (paragraph 0070: “The processor may select a non-selected receiver (e.g., one of the non-selected receivers 306, 314) for use in determining a location of a device transmitting the signal in response to predicting the expected blockage of the signal path 528”).
However Li does not disclose wherein the position sensing system is an optical position sensing system; wherein the plurality of sensors are photodetectors; and wherein the pulse signals are light pulse signals; calculating a distance of the transmitting device from each of the photodetectors based on the determined phase shift and the detector pulse signals representing the transmitted light pulse signals distinguished by the multi-path resolution operation; and calculate a multi-dimensional position of the transmitting device relative to the substrate based on the calculated distances; wherein the multi-path resolution operation removes interference signal information corresponding to the reflected light pulse signals from the respective received light detector pulse signals prior to determining the phase shift; and wherein the calculate a distance action and the calculate a multi-dimensional position action are performed without at least one of a position of the transmitting device or an orientation of the transmitting device being a known parameter; and determine a position error associated with the calculated distances, the position error based on a phase difference between the transmitted light pulse signals and the received light pulse signals; and calculate a corrected position for the transmitting device based on the position error and the multi-dimensional position of the transmitting device. 
While Li uses ultrasound signals for digital pen location determination, it has been known in the art that other type of signals could be used as well, including light signals.  For example, in a similar field of tracking input devices, Haverly discloses wherein the position sensing system is an optical position sensing system; wherein the plurality of sensors are photodetectors; and wherein the pulse signals are light pulse signals (paragraph 0038: “The sensors 306 may receive energy transmitted, reflected, refracted, or otherwise transformed or emitted by one or more of the fiducials. As noted above, radio frequency identification (‘RFID’) readers may be employed as the sensors 306 and/or stimulation source 307. Other sensors are known in the art and may also, or instead, be usefully employed including without limitation x-ray sensors, ultrasound sensors, infrared sensors, optical sensors, magnetic sensors, acoustic sensors and so forth.”) 
In view of the teachings by Li, and Haverly, it would have been obvious to one of ordinary skill in the art to modify the system of Li by specifically using light signals and corresponding optical devices as taught by Haverly instead of the ultrasonic signals and corresponding ultrasonic devices as taught by Li as a known alternative as taught at paragraph 0038 of Haverly.  
While Li determines multi-path occurring using phase shift and detector pulse signals and dealt with determined multi-path by avoiding using receivers currently subjected to multi-path of electromagnetic signals, it has also been known in the art to resolve multi-path by alternatively avoiding use of the detected multi-path signals while retaining directly received signals by the subject receivers for position calculation.  For example, Andersen discloses calculating a distance of the transmitting device from each of the detectors ([0057], a warehouse environment is potentially susceptible to multipath errors due to metal or other structures in the warehouse 12 that reflect the electromagnetic waves emitted by the RFID beacons 48.  Multipath errors are caused when a radio signal is received directly by an antenna, but then the same signal is received again as it is reflected off an interfering structure) based on the determined received signals distinguished by the multi-path resolution operation ([0057], the use of "Preprocessing" filters minimizes the instability effects that multipath may cause by selectively ignoring beacon multipath measurements); and calculate a multi-dimensional position of the transmitting device relative to the reference point based on the calculated distances ([0057], The Kalman filter may reject erroneous sensor inputs to  calculate the desired output of the position locating system 28 with the  location measurement unit 56, and a Kalman filter provides improved overall navigation accuracy);  wherein the calculate a distance action and the calculate a multi-dimensional position action are performed without at least one of a position of the transmitting device or an orientation of the transmitting device being a known parameter ([0065], the fork lift truck 18 includes the beacon transmitter 48 and receivers 50 are positioned throughout the warehouse 12. In either case, the captured positional data will be processed by the first computer processor 58 and the unique information on the RFIC 34 on each item of inventory 16 will be sent to the second computer processor 30 for processing and distribution). 
In view of the teachings of Li, Haverly, and Anderson, it would have been obvious to one of ordinary skill in the art to resolve determined multi-path occurring in the positioning system such as taught by Li and Haverly by ignoring the received multi-path signals while retaining the directly received signals of the subject receivers for position calculation as taught by Anderson as a known alternative solution to the problem of multi-path. 
Li in view of Haverly and Anderson applies a multi-path resolution operation to remove multi-path, which would have thus removes interference arising from such multi-path signals. Furthermore, Iizuka in the same general art of signals explicitly teaches in the prior art that removing multi-path signals (i.e. a multi-path resolution operation) removes interference signal information corresponding to the reflected signals ([0003] and figs. 1-3, in order to reduce the effect of such multi-path interference that is exerted by the delayed wave, a method of removing multi-path interference by using a linear equalizer has been proposed). 
In view of the teachings of Li, Haverly, Anderson and Iizuka, it would have been obvious to one of ordinary skill in the art that resolving the multi-path using ignoring signals such as taught by Li, Haverly and Anderson by using a multi-path resolution operation would have removed interference signals, furthermore as specifically taught and confirmed by Iizuka.  
Furthermore, Haverly in the established prior art combination also teaches that position/location determination can include determining distance by use of known techniques including use of signal phase, time of flight (i.e. phase shift according to applicant’s own definition on [0017] of applicant’s specification) etc. (see [0051], [0055] of Haverly). It would have been obvious to one of ordinary skill in the art to specifically calculate distance and multi-dimensional position in Li, Haverly, Anderson and Iizuka by using signal phase or time of flight (i.e. phase shift) as specified by Haverly as a known technique for the intended distance/locating calculating operation.  Since in such prior art combination, the distance calculation occurs after removing multi-path resolution, and distance is calculated using phase shift determination, the multi-path resolution operation would occur prior to determining the phase shift. 
While Li discloses attempting to track a multipath signal ([0042]), other methods of error detection are known in the prior art. In a similar field of endeavor of transmitting devices, Kim discloses determine a position error associated with the calculated distances, the position error based on a phase difference between the transmitted signals and the received signals ([0132], in order to reduce an error of location tracking, the location server may reduce an error of location tracking caused by interference using phase difference information about multiple paths rather than using phase difference information only about one path); and calculate a corrected position for the transmitting device based on the position error and the multi-dimensional position of the transmitting device ([0132], FIG. 10 illustrates a method of reducing an error of location tracking using distance information about multiple paths. For example, each of transmitters 1010 and 1020 may inform a location server of only the length of one path among a plurality of paths. In this case, the respective transmitters and 1010 and 1020 may transmit only information about circles R1 and R2,1 indicated by distances L1 and L2,1 between the transmitters and a receiver to the location server).
In view of the teachings of Li, Haverly, Andersen, Iizuka and Kim it would have been obvious to one of ordinary skill in the art to modify the processor of Li, Haverly, Andersen, and Iizuka to include the position error calculation, as taught by Kim, for the purpose of reducing an error of location tracking (Kim: [0132]) to reliability of the system.  

2)	Regarding claim 4, Li does not disclose wherein the processor calculates the multi-dimensional position of the transmitting device relative to the substrate based on a triangulation of the calculated distances.
	In a similar field of endeavor of tracking input devices Haverly wherein the processor calculates the multi-dimensional position of the transmitting device relative to the substrate based on a triangulation of the calculated distances (paragraph 0052; the processor 458 may use the location data to calculate the position of the passive fiducials 408 through mathematical calculations such as triangulation).  
	Therefore it would have been obvious to one of ordinary skill in the art to modify the method used to calculate distance of Li by specifically providing the triangulation calculation, as taught by Haverly, for the purpose of substituting known types of calculations to achieve expected results. 

3)	Regarding claim 5, the combination of Li, Haverly, Andersen, Iizuka and Kim discloses wherein the pulse signals are light pulse signals and the detectors are photodetectors as described in regards to claim 1 above, Li further discloses further comprising a redundant detector  configured to receive the transmitted pulse signals and reflected pulse signals (paragraph 0034; the plurality of receivers 110 are arranged about one or more surfaces of the device 100).

4)	Regarding claim 6, the combination of Li, Haverly, Andersen, Iizuka and Kim discloses wherein the pulse signals are light pulse signals and the detectors are photodetectors as described in regards to claim 1 above, Li further discloses wherein the pulse signals have at least two frequencies (paragraph 0034; In a particular embodiment, one or more of the microphones may be configured to detect the ultrasound signal and an audio signal (e.g., an acoustic signal having a frequency between twenty (20) Hertz (Hz) and twenty (20) kHz). In a particular embodiment, the ultrasound signal may correspond to an acoustic signal that is outside of a human auditory range (i.e., signals having a frequency in excess of twenty (20) kHz) and the audio signal may correspond to an acoustic signal that is within the human auditory range (e.g., signals having a frequency between twenty (20) Hertz (Hz) and twenty (20) kHz)), the processor configured to compute the distance between each detector and the transmitting device to cancel phase shift between the transmitted and received light pulse signals (paragraph 0042; each of the BDMs 130 includes a phase locked loop and the processor 102 may determine whether a signal path between a source of a signal and a first selected receiver is blocked based on an output of the PLL. For example, when the signal path is not blocked, an output of the PLL may be zero. When the signal path is at least partially blocked, the PLL may attempt to track a multipath signal. The multipath signal may cause loop stress that in turn causes the output of the PLL to be non-zero).

5)	Regarding claim 7, Li further discloses wherein the substrate includes a screen (figure 3A; display screen 322) of a battery operated computing device (paragraph 0034; the device 100 may be a tablet, a personal computing device, a laptop computing device, a wireless communication device, a personal digital assistant (PDA), another computing device, or any combination thereof).

6)	Regarding claim 9, Li does not disclose further comprising an analog-to-digital converter configured to convert the detector pulse signals to digital signals.
In a similar field of endeavor of tracking input devices Haverly discloses further comprising an analog-to-digital converter configured to convert the detector pulse signals to digital signals (paragraph 0051; raw sensor data may be digitized and transmitted to the processor 458 for calculations of distance and/or location). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Li by specifically providing an analog-to-digital converter, as taught by Haverly, for the purpose of using sensor information in a compatible manner while maintaining the same overall results. 

7)	Claims 10 and 13-15 are method claims drawn to the system of claims 1 and 4-6 respectively and are therefore interpreted and rejected based on similar reasoning. 

8)	Regarding claim 16, Li discloses a position sensing system (figures 1 and 4; system 400), comprising:
a transmitting device (figure 4; stylus pen 202) configured to transmit pulse signals (paragraph 0057; in an illustrative embodiment, the stylus pen 202 may communicate with the apparatus 302 using a signal emitted from the transmitter 204);
a portable device (figure 4; apparatus 302) controlled by the transmitting device via a user interface, the portable device comprising a substrate having a surface (figure 4; display screen 322), the transmitting device being movable relative to the surface of the substrate (paragraph 0057; for example, the stylus pen 202 may be used to write on the display screen 322 of the apparatus 302. As another example, the stylus pen 202 may be used to select an icon (not shown) that is displayed on the display screen 322 of the apparatus 302);
a plurality of detectors at multiple locations across the surface of the substrate (paragraph 0059 and figure 4; in an illustrative embodiment, the apparatus 302 may maintain at least four of the receivers 304, 306, 308, 310, 312, 314 as selected receivers for use in determining the 3D location of the stylus pen 202), each of the plurality of detectors being configured to provide detector signals in response to receiving signals (paragraph 0057; the apparatus 302 may determine a location of the stylus pen 202 based on signals received by the receivers 304, 306, 308, 310, 312, 314, 326, or a subset of the receivers 304, 306, 308, 310, 312, 314 from the transmitter 204 of the stylus pen 202); and
the portable device comprising a processor configured to perform functional operations similar to those already stated in claim 1 (interpreted and rejected over Li in view of Haverly, Anderson, Iizuka and Kim based on similar reasoning as in the rejection of claim 1 above). 

9)	Claims 19 and 20 are within the scope of claims 4 and 5 respectively and are therefore interpreted and rejected based on similar reasoning. 

10)	Claims 21, 24 and 25 are non-transitory machine-readable media claims drawn to the system of claims 1, 4 and 5 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, Haverly, Andersen, Iizuka and Kim further in view of Holz (United States Patent Application Publication 2015/0253428). 

1)	Regarding claim 8, Li, Haverly, Andersen, Iizuka and Kim does not disclose wherein the transmitting device includes a light emitting diode to transmit the light pulse signals, and wherein the photodetectors are photodiodes.
In a similar field of endeavor of input tracking devices Holz discloses wherein the transmitting device includes a light emitting diode to transmit the light pulse signals (paragraph 0011; Implementation-specific needs can be met using any or combinations of individual light-emitting devices, such as light-emitting diodes (LEDs), lasers, incandescent or fluorescent light bulbs, or any other devices emitting light in one or more suitable frequency ranges, such as the optical, infrared (IR), or ultraviolet (UV) regime), and
wherein the photodetectors are photodiodes (paragraph 0061; The capture device(s) 130A, 130B can comprise one or more individual image-capture elements 130A or arrays of image-capture elements 130A (e.g., pixel arrays, CMOS or CCD photo sensor arrays, or other imaging arrays) or individual photosensitive elements 130B or arrays of photosensitive elements 130B (e.g., photodiodes, photo sensors, single detector arrays, multi-detector arrays, or other configurations of photo sensitive elements), or combinations thereof). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the emission and detection devices of Li, Haverly, Andersen, Iizuka, and Kim by specifically providing light emitting diode and photodiodes, as taught by Holz, for the purpose of substituting known analogues types of emission and detection to achieve expected results. 

Claims 2, 11, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, Haverly, Andersen, Iizuka, Kim, Holz and Sano et al. (US PGPub 2020/0106527). 

1)	Regarding claim 2, the combination of Li, Haverly, Andersen, Iizuka and Kim does not disclose wherein the transmitted light pulse signals are amplitude modulated light pulses, the processor is further configured to determine the phase shift according to an indirect time of flight measurement for the amplitude modulated light pulses received at each of the plurality of photodetectors.
	In a similar field of endeavor of input tracking devices, Holz discloses wherein the transmitted light pulse signals are light pulses (paragraph 0106; Based on the reflection signals received from three (or more) retro-reflectors at known locations, the position of the mobile device can be computed. To facilitate distinguishing the reflection signals received from different retro-reflectors, the reflectors may alter some property of the light, such as a polarization, spectral property (e.g., wavelength/frequency, or color), amplitude modulation, etc.)), the processor is further configured to determine the phase shift according to an indirect time of flight measurement for the light pulses received at each of the plurality of photodetectors (paragraph 0107; In some embodiments, time of flight techniques or Doppler techniques can be used in conjunction with the techniques described herein. For example, during an initial phase, the light source may be controlled to emit, for a number of emission cycles, only one pulse in one direction per emission cycle, allowing a determination of the delay between the time of emission and the time of receipt of any corresponding reflection. This procedure may be repeated for multiple beam directions until a reflection signal is detected). 
	In view of the teachings of Li, Haverly, Andersen, Iizuka, Kim and Holz it would have been obvious to one of ordinary skill in the art to use the processor to determine phase shift according to an indirect time of flight measurement as taught by Holz, as a known technique for signal measurement and determination. 
	In a similar field of endeavor of signal transmission, Sano discloses the light pulses are amplitude modulated light pulses ([0001]: The present invention relates to an optical transmission apparatus and an optical transmission method for transmitting information using pulse amplitude modulation (PAM)). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time to modify the system of Li, Haverly, Andersen, Iizuka, Kim and Holtz by additionally providing amplitude modulation on the light pulses such as known and taught by Sano, for the purpose of using known type of signal modulation to make the system more immune to noise and better detect signals without signal noise error. 

2)	Claims 11, 17 and 22 are within the scope of claim 2 and are therefore interpreted and rejected based on similar reasoning. 

Claims 3, 12, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, Haverly, Andersen, Iizuka and Kim further in view of Noujeim (United States Patent Application Publication 2020/0124698). 

1)	Regarding claim 3, the combination of Li, Haverly, Andersen, Iizuka and Kim does not disclose wherein the multi-path resolution operation comprises a two-dimensional spatial smoothing multiple signal classification operation.
In a similar field of endeavor of using signal processing for object location, Noujeim discloses wherein the multi-path resolution operation comprises a two-dimensional spatial smoothing multiple signal classification operation (signal processor 340 may implement or apply an AoA estimation algorithm using the digital signals (or antenna output signals) to determine the locations, such as, for example, multiple signal classification (MUSIC)). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the signal processing of Li, Haverly, Andersen, Iizuka and Kim by specifically providing a multiple signal classification operation, as taught by Noujeim, for the purpose of substituting known signal processing techniques to achieve expected results. 

2)	Claims 12, 18 and 23 are within the scope of claim 3 and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al. (US PGPub 2021/0091863) discloses “This embodiment of the present invention provides a possible implementation for determining the position error of an antenna group. Specifically, the position error of the antenna group can be determined based on the phase difference and the wave path difference when the signal transmitted by some antenna groups of the first device reaches different probes” ([0011]).
Steinkraus et al. (US PGPub 2017/0346563) discloses “comparing, by the signal processing hardware, the axis-phasor signal and the reference signal to determine a phase difference. The axis-phasor signal has an angle that maps to the beam position of the optical beam. The phase difference maps to a beam position error along the corresponding axis on the multi-axis position sensing detector” ([0004]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693